Citation Nr: 1100091	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  01-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1959 to November 1966.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board previously remanded this matter for further 
development in June 2001, February 2005, March 2007, and December 
2008.  


FINDING OF FACT

The evidence of record indicates that the Veteran has had Level I 
hearing in each ear since his claim for increased rating filed in 
January 2000.  


CONCLUSION OF LAW

The criteria for a compensable rating, for the Veteran's service-
connected bilateral hearing loss, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with four VCAA notification letters dated 
between July 2001 and January 2009.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claim, and of the evidence necessary to substantiate the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decision on appeal, following full 
notification the RO readjudicated his claim in a supplemental 
statement of the case of record.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See also 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may 
be cured by a new VCAA notification letter followed by a 
readjudication of the claim).  Based on this background, the 
Board finds VA's untimely notice in this matter to be harmless 
error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examinations for his service-
connected disorder.         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II. The Claim for Increased Rating for Hearing Loss

In a January 1967 rating decision, the Veteran was service 
connected for bilateral hearing loss at 0 percent disabling.  In 
January 2000, the Veteran filed a claim for increased rating, 
which the RO denied in the August 2000 rating decision on appeal.  

In this decision, the Board will evaluate the evidence to 
determine whether an increased rating has been warranted at any 
time during the appeal period, to include the one-year period 
prior to the Veteran's claim for increase in January 2000.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.

Hearing loss for VA purposes is evaluated under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 
6100) of VA's rating schedule.  Diagnostic Code 6100 provides the 
appropriate disability code for hearing loss as best VA can 
determine based on available evidence.  The Court of Appeals for 
Veterans Claims (Court) has held that the assignment of 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record indicates that, since the Veteran's January 2000 claim 
for increased rating, the Veteran has undergone four VA 
audiological examinations - in May 2000, July 2002, May 2007, and 
March 2009.  

The May 2000 examination report does not contain data regarding 
the Veteran's hearing.  In the report of record, the May 2000 
examiner stated that the audiometric tests were not reliable 
because the Veteran's "responses to pure tones are repeatedly 
inconsistent."  Moreover, the examiner found the Veteran's 
hearing sensitivity within normal limits in the right ear, but 
found results for the left ear to be unreliable.  The examiner 
concluded that, "[a]udiologic results do not indicate an ear or 
hearing problem that requires medical follow-up at this time."  

The July 2002 examination indicated noncompensable hearing loss.  
See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 
6100).  That examination showed that the Veteran's right ear had 
96 percent speech recognition.  Decibel loss (dB) at 1000 Hertz 
(Hz) was 55dB, with a 40dB loss at 2000, a 25dB loss at 3000, and 
a 20dB loss at 4000.  The average decibel loss for the right ear 
was 35 decibels.  The July 2002 examination showed that the 
Veteran's left ear had 100 percent speech recognition.  Decibel 
loss at 1000 Hz was 25dB, with a 20dB loss at 2000, a 20dB loss 
at 3000, and a 20dB loss at 4000.  The average decibel loss for 
the left ear was 21 decibels.

The May 2007 examination indicated noncompensable hearing loss.  
See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 
6100).  That examination showed that the Veteran's right ear had 
96 percent speech recognition.  Decibel loss at 1000 Hz was 60dB, 
with a 40dB loss at 2000, a 30dB loss at 3000, and a 25dB loss at 
4000.  The average decibel loss for the right ear was 39 
decibels.  The May 2007 examination showed that the Veteran's 
left ear had 96 percent speech recognition.  Decibel loss at 1000 
Hz was 45dB, with a 25dB loss at 2000, a 25dB loss at 3000, and a 
30dB loss at 4000.  The average decibel loss for the left ear was 
31 decibels.

And the March 2009 examination indicated noncompensable hearing 
loss.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100).  That examination showed that the 
Veteran's right ear had 96 percent speech recognition.  Decibel 
loss at 1000 Hz was 60dB, with a 50dB loss at 2000, a 45dB loss 
at 3000, and a 50dB loss at 4000.  The average decibel loss for 
the right ear was 51 decibels.  The March 2009 examination showed 
that the Veteran's left ear had 96 percent speech recognition.  
Decibel loss at 1000 Hz was 50dB, with a 35dB loss at 2000, a 
35dB loss at 3000, and a 35dB loss at 4000.  The average decibel 
loss for the left ear was 39 decibels.

Each of these examination results yielded Level I hearing acuity 
in each ear.  That level of hearing has warranted a 0 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, 
Diagnostic Code 6100.  As such, the Board finds a compensable 
rating unwarranted during the appeal period.  See Lendenmann and 
Hart, both supra.  

Finally, the Board has also considered the issue of whether the 
schedular evaluation assigned the Veteran's condition is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate. 
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluations regarding the Veteran's 
hearing loss are not inadequate.  As noted above, objective 
audiometric testing demonstrates that the Veteran's hearing loss 
is not significant.  Higher ratings are provided for worse 
hearing, but the medical evidence clearly demonstrates that such 
findings are not present in this case.  Therefore, the schedular 
evaluation is adequate.  Moreover, no evidence of record 
indicates that the Veteran's hearing loss disorder causes marked 
interference with employment or frequent periods of 
hospitalization.  The Board finds a referral under 38 C.F.R. § 
3.321(b)(1) unwarranted here.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the claim for increase, the doctrine is not for 
application here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


